 Case 4:20-cv-00518-P Document 20 Filed 09/21/20                                Page 1 of 3 PageID 189



                                   UNITED STATES DISTRICT COUNT
                                FoR THE NORTHERN DISTRICT OF TEXAS




Josenh Christie                                        $
                   Plairttiff                          $
                                                       $
                                                       $
                                                        $    Case      No. 4:20-cv-005 l8-P
                                                        $
                                                        $
Contract           Inc                                  $
                   Defendant                            $



                          APPLICATION FOR ADMISSIONPRO HAC VICE
                           (Complete all questions; indicate "N/A" if necessary')


I.       Applicant is an attorney and a member of the law firm of (or practices under the name of)

CARLSON & MESSER LLP                                                                                .   with offices at


5901 West Centurv Boulevard, Suite #1200
(Street Address)


Los Anseles                                                   CA                         90045
(City)                                                       (State)


,310)242-2200                                                 (310) 242-2222
(Telephone No.)                                               (Fax No.)




II.       Applicant will sign all filings with the name Stephen A. Watkins


III       Applicant has been retained personally or   as a member of the above-named          firm by:
                                          (List All Parties RePresented)


Defendant, Contract Caller', Inc




to provide legal representation in connection with the above-styled matter now pending before the United

States District Court for the Northern District of Texas'
 Case 4:20-cv-00518-P Document 20 Filed 09/21/20                                       Page 2 of 3 PageID 190




IV.      Applicant is    a member         in good standing of the bar of the highest court of the state of       For Court Use Only.
                                                                                                                 Bar StatusVerificd:

                         California                                , where Applicant regularly practices law

Bar license number: 205115                            Admission date: December 3. 199 I

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V        Applicant has also been adrnitted to practice before the following courts:

Court:                                              Admission      Date:                        Active or Inactive

Cenfral District of California                      .lune 16.2001                                Active

F.nqtern f)iqtrict   of Cqlifnrnia                  Ocfnher    6   ).O09                         Active

Nnrfhem Disfrict         Ca   lifnrn in             I'rne ),O. 2O14                              A cf   ive

Sorrfhern District       California                 October 14.2009                              Active


y1.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

None




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings-
regardless of outcome-while a member of the bar of any state or federal court or tribunal that requires

admission to practice, except as provided below:

None




VIII.    Applicant has not been charged, arrested, or convicted ofa crirninal offense or offenses, except
as provided below (omit minor             traffic offenses):

 None
    Case 4:20-cv-00518-P Document 20 Filed 09/21/20                                                   Page 3 of 3 PageID 191




IX.          Applicant has filed            for    pro hac vice admission in the United States District Court for the
Northern District of Texas during the past three (3) years in the following matters:


Date of Application                                  Case No. And Style




                                           (lf   necessary, attach statement of additional applications.)



X.           Local counsel of record associated with Applicant in this matter is

T
    ^,,..   E 11,,ft|   ^- ^f Ll^.'l,i--         D..--ll   P' V^r ..-     ITD                                       who has offices at

4514 Cole A                    srrite 500
(Street Address)


F)allas                                                                              TX                       75205
(City)                                                                              (State)                   (Zip Code)


o14\ 780-51 )1                                                                       (214\ 780-5200
(Telephone No.)                                                                     (Facsimile No.)




XI.          Check the appropriate box below.

             For Application in a Civil Case

             r-v          Applicant has read Dondi Properties corp. v. Commerce Savs. & Loan Ass',n, 727
             lY I         F.R.D.284 (N.D. Tex. 1988) (en banc), and the local civil rules of this court and will
                          cornply with the standards of practice adopted in Dondi and with the local civil rules

             For Application in a Criminal Case
                          Applicant has read and will cornply with the local criminal rules of this court.


XII.         Applicant respectftilly requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause                           only. Applicant certifies that a true and correct copy of this
docnrnent has been served upon each attorney ofrecord and the original upon the clerk ofcourt,

accompanied by a $ 100 filing fee, on this                       the 15            day of     September                    '   2020



                                                                                     Steohen A. Watkins
                                                                                    Printed Name      of    icant



                                                                                    Signature
